United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 17, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-40101
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ISSAC NAVARRO-LERMA,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 1:04-CR-587-ALL
                      --------------------

Before BENAVIDES, CLEMENT, and PRADO, Circuit Judges.

PER CURIAM:*

     Issac Navarro-Lerma appeals his sentence following his

guilty-plea conviction of one charge of transporting an alien for

financial gain.   Navarro-Lerma argues for the first time on

appeal that the district court erred by sentencing him under a

mandatory sentencing guidelines scheme.     See United States v.

Booker, 125 S. Ct. 738 (2005).   He further contends that this

issue is subject to de novo review and that prejudice should be

presumed because the error is structural.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-40101
                                -2-

     We review for plain error.   See United States v. Valenzuela-

Quevedo, 407 F.3d 728, 732 (5th Cir. 2005), petition for cert.

filed (July 25, 2005) (No. 05-5556).   Navarro-Lerma’s arguments

to the contrary are, as he concedes, foreclosed.   See id.; see

also United States v. Malveaux, 411 F.3d 558, 560 n.9 (5th Cir.

2005), petition for cert. filed (July 11, 2005) (No. 05-5297);

United States v. Martinez-Lugo, 411 F.3d 597, 600-01 (5th Cir.

2005).   Further, he has not shown that he is entitled to relief

under the plain-error standard.

     Navarro-Lerma has shown no reversible error in the judgment

of the district court.   Consequently, that judgment is AFFIRMED.